Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/17/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claims 1, the limitations of  “wherein, when the stem of the medical gas outlet rough-in is fully inserted through the first stop and into the first channel of the first die, the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem of the medical gas outlet rough-in, and wherein, when the second ribbed section of the medical gas nut nipple is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section“ render the claim indefinite because:
The Examiner notes that “a medical gas outlet rough-in to, a hose and a medical gas nut nipple” are recited in the preamble of the claim, however the claim appears to be drawn to the crimping assembly. Therefore the recitation to “the medical gas outlet rough-in to, the hose and the medical gas nut nipple” in the body of the claim renders the claim unclear because it is unclear if the scope of the claim is to “the crimping assembly” or to “the medical gas outlet rough-in to, the hose and the medical gas nut nipple”. The medical gas outlet rough-in to, the hose and the medical gas nut nipple do not appear to be positively recited in the body of the claim.
Accordingly, the claim is unclear and indefinite as it is unclear as if they are part of crimping assembly or not. Proper clarification is required.  For the purpose of examination they will be treated as if the crimping assembly is capable of use with.
Claims 2-8 are rejected because they are depended on claim 1.

Regarding claim 4, the limitation of  “the nut nipple has a third stop opposite the second stop” render the claim indefinite because:

Accordingly, the claim is unclear and indefinite. Proper clarification is required.

Regarding claim 5, the limitation of  “when the second ribbed section of the medical gas nut nipple is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section” render the claim indefinite because:
The Examiner notes that “a medical gas nut nipple” are recited in the preamble of the claim, however the claim appears to be drawn to the crimping assembly. Therefore the recitation to “the medical gas nut nipple” in the body of the claim renders the claim unclear because it is unclear if the scope of the claim is to “the crimping assembly” or to “the medical gas nut nipple”. The medical gas nut nipple does not appear to be positively recited in the body of the claim.
Accordingly, the claim is unclear and indefinite. Proper clarification is required.

Regarding claims 9, the limitations of “wherein, when the stem of the first coupling is fully inserted through the first stop and into the first channel of the first die, 
wherein, when the second ribbed section of the second coupling is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section“render the claim indefinite because:
The Examiner notes that “a first coupling and a second coupling” are recited in the preamble of the claim, however the claim appears to be drawn to the crimping assembly. Therefore the recitation to “the first coupling, and the second coupling” in the body of the claim renders the claim unclear because it is unclear if the scope of the claim is to “the crimping assembly” or to “the first coupling and the second coupling”. The first coupling and the second coupling do not appear to be positively recited in the body of the claim.
Accordingly, the claim is unclear and indefinite. Proper clarification is required.
Claims 10-12 are rejected because they are depended on claim 9.

Regarding claim 11, the limitation of  “the second coupling has a third stop opposite the second stop and, when the second ribbed section of the second coupling is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section” render the claim indefinite because:

Accordingly, the claim is unclear and indefinite. Proper clarification is required.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Barjesteh (US6324884B1).

Regarding claim 1, Clarke disclose a crimping assembly (abstract), comprising: 

the first die including a first stop (figs.1-4 and 7-8: (112)) and a first channel (figs.1-4 and 7-8: the channel between elements (112)) extending through the first stop (col.3 lines 25-39), 
the first channel having a first diameter (figs.5 and 7) and a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), each of the first ribs including a first rib height (figs.4 and 7), and

a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) configured for coupling the medical gas nut nipple to a second end of the hose (abstract and col.1 lines 9-55: the assembly is configured for crimping fittings to hose assemblies), 
the second die including a second stop (figs.1-4 and 7-8: (112)) and a second channel (the channel between elements (112)) extending through the second stop, 
the second channel having a second diameter (figs.5 and 7) and a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)), each of the second ribs including a second rib height (figs.4 and 7).

Regarding the limitation “ for coupling a medical gas outlet rough-in to a first end of a hose and a medical gas nut nipple to a second end of the hose, wherein the 
when the stem of the medical gas outlet rough-in is fully inserted through the first stop and into the first channel of the first die, the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem of the medical gas outlet rough-in, and
wherein, when the second ribbed section of the medical gas nut nipple is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section”;

The assembly of Clarke is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55), the claim is drawn only to the crimping assembly;

Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claim 9, Clarke disclose a crimping assembly (abstract), comprising: 

a first die (fig.7: (102) and (104)) including a first stop (figs.1-4 and 7-8: (112)) and a first channel (figs.1-4 and 7-8: the channel between elements (112)), (col.3 lines 25-39),
the first channel having a first ribbed section including a plurality of first ribs (figs.7 and 4: crimping dies (110)), and
a second die (col.4 lines 1-20: a number of variety of the configuration of dies can be used as desired, two set of the dies: so the second die is similar to the first die) including a second stop (figs.1-4 and 7-8: (112)) and a second channel (figs.1-4 and 7-8: the channel between elements (112)),
the second channel having a second ribbed section including a plurality of second ribs (figs.7 and 4: crimping dies (110)),

Regarding the limitation “ for attaching a first coupling to a first end of a hose and a second coupling to a second end of the hose, wherein the first coupling includes a stem extending radially out from a base, the stem including first ribbed section having a plurality of first radial valleys defined between first radial ribs, and the second coupling includes a nut portion and a second ribbed section extending from the nut portion, the 
wherein, when the stem of the first coupling is fully inserted through the first stop and into the first channel of the first die, the first stop directly contacts the base with the plurality of first ribs of the first die being radially aligned with the plurality of first radial valleys of the stem, and
wherein, when the second ribbed section of the second coupling is fully inserted through the second stop and into the second channel of the second die, the second stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section”;

The assembly of Clarke is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55), the claim is drawn only to the crimping assembly;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claims 2 and 10, Clarke disclose the first channel includes a diameter that is the same as a diameter of the second channel (col.4 lines 1-20: a 

Regarding claim 3, Clarke disclose the first rib height is the same and the second rib height.

Regarding claims 4 and 5, Clarke disclose wherein the nut nipple has a third stop opposite the second stop; when the second ribbed section of the medical gas nut nipple is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.
The assembly of Clarke is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55), the claim is drawn only to the crimping assembly;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claim 6, Clarke disclose wherein each of the first die and the second die is divided into two halves (figs.1-3, and 7-8)).

Regarding claim 7, Clarke disclose the first die is operatively seated within a hand-held crimping tool (abstract).

Regarding claim 11, Clarke disclose wherein the nut nipple has a third stop opposite the second stop; when the second ribbed section of the medical gas nut nipple is fully inserted through the third stop and into the second channel of the second die, the third stop directly contacts the nut portion with the plurality of second ribs of the second die being radially aligned with the plurality of second radial valleys of the second ribbed section.
The assembly of Clarke is capable and structured to perfume the function for crimping fittings to hose assemblies (abstract, claim 1 and col.1 lines 9-55), the claim is drawn only to the crimping assembly;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barjesteh (US6324884B1) in view of Faucher (US6792789B1).

Regarding claims 8 and 12, Barjesteh disclose the hand-held crimping tool can be powered by any power know to those skilled in art.
Barjesteh does not explicitly disclose the hand-held crimping tool is battery powered;
the second die is operatively seated within a battery powered, hand-held crimping tool.
Faucher taches a hydraulic hand tool for crimping (abstract), the tool is battery powered (col.3 32-36).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Barjesteh to be battery powered as taught by Faucher, because combining prior art elements according to .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clarke (US5257525A).

Clarke disclose a crimping tool (abstract), comprising:
A die (fig.2: (31) and (61) including a stop (fig.1: (55)) and channel (figs.1 and 2: the channel between (53) and (76)), the channel having a ribbed section including a plurality of ribs (figs.1 and 2: (53) and (76)) (col.1 line 38- col.3 line 43).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725